 

 

UNTI`ED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA

NORTHERN DIVISION
LESLIE MURPHY FA]N, )
Plaintiff, )
)
V. ) JUDGl\/[ENT
)
) No. 2:17-CV-47-FL
)
NANCY A. BERRYHILL, )
Acting Commissioner of Social Security, )
)
Defendant. )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge_, for
consideration of the parties’ cross-motions for judgment on the pleadings and the memorandum and
recommendation of the United States Magistrate Judge, to Which objections Were filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance With the court’s order entered
Janualy 10, 2019, and for the reasons set forth more specifically therein, that plaintiff s motion for
judgment on the pleadings is denied and defendant’s motion for judgment on the pleadings is
granted

This Judgment Filed and Entered on Januag 10, 2019, and Copies To:

Branch W. Vincent, III (via CM/ECF Notice of Electronic Filing)
David M. Mansfield (via CM/ECF Notice of Electronic Filing)

January 10, 2019 PETER A. MOORE, JR. CLERK
/s/ Susan W. Tripp
(By) Susan W. Tn`pp, Deputy Clerk

 

 

